        Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 1 of 31




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

CLARENCE EVANS,                                  §
           Plaintiff,                            §
                                                 §
vs.                                              §     CIVIL ACTION NO. - - - -
                                                 §     Jury Demanded
GARRETT LINDLEY,                                 §
           Defendant.                            §

                                  NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       1.      Defendant, GARRETT LINDLEY, by his undersigned attorney, respectfully

shows this Court:

       2.      On June 12,2019, Cause No. 2019-40447 was commenced against Defendant in

the 295th District Court of Harris County, Texas, and is now pending therein.

       3.      On September 13,2019, Defendant was served with Plaintiffs Original Petition in

the above-entitled action.

       4.      As of the date of this filing, the following pleadings have been filed in the state

court action in addition to the Plaintiffs petition: On September 24,2019, Defendant's Original

Answer, Plea to Jurisdiction and Affirmative Defenses were filed.         Copies of all process,

pleadings and orders served upon Defendant in the above-entitled action are attached hereto as

Exhibits A (Plaintiffs Original Petition) and B (Defendant's Original Answer), and Exhibit C

(Notice to Plaintiff in Cause No. 2019-40447 and filed herewith.

       5.      This Court has original jurisdiction of the above-entitled action pursuant to 28

U.S.C. § 1331, and the action may therefore be removed to this Court pursuant to 28 U.S.c.

§1441(b).



                                                1
         Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 2 of 31



       6.      The Plaintiff has raised and pled matters of civil violations of the "Fourteenth

and Fourth Amendments regarding Unlawful Search, Seizure and Detention" which have

proper jurisdiction in Federal Court as they involve matters which occurred when Defendant,

GARRETT LINDLEY was acting under color oflaw as a Texas Peace Officer.

       7.      A jury demand has been made in Cause No. 2019-40447 by Plaintiff.

       8.      This notice is filed with this Court within 30 days after service on Defendant of

Plaintiffs Original Petition in the above-entitled action.

       WHEREFORE, Defendant prays that the above-entitled action be removed from the

295th District Court of Harris County, Texas to this Court.

                                               Respectfully submitted,




                                               By: __~__________~_______________
                                                    R. BURTON "BURT" SPRINGER
                                                    Attorney-in-Charge
                                                    Texas Bar No. 18966900
                                                    Southern District Bar No: 22892
                                                    E-Mail: Burtl120@aoLcom
                                                    3605 Katy Freeway, Suite 103
                                                    Houston, TX 77007
                                                    TeL (713) 227-2677
                                                    Fax. (713) 802-0517
                                                    Attorney for Defendant
                                                    GARRETT LINDLEY




                                                  2
        Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 3 of 31




                              CERTIFICATE OF SERVICE

       I certify that on September 25, 2019 a true and correct copy of Defendant's Notice of

Removal was served by fax on U. A. LEWIS at (713) 581-1017 and U.S. Postal Service via

Certified Mail, Return Receipt Requested to P.O. Box 27353, Houston, TX 77227.




                                          R. BURTON "BURT" SPRINGER
                                          Attorney for Defendant




                                             1
Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 4 of 31




             DEFENDANT'S EXHIBIT A
         A COPY OF PLAINTIFF'S ORIGINAL PETITION
      Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 5 of 31
                                                                                                       6J12/20191:S4PM
                                                                             Marilyn Burgess· DiS1rICt CIeri< Han1s County
                                                                                                 Envelope No, 34317508
                           2019-40447 / Court: 295                                                By: Maeda Hutd1fnson
                                                                                                Filed: 6/12120197:58 AM

                                  CASE NO. _ _ _ __

CLARENCE EVANS                                  §     IN THE DISTRICT COURT
                                                §
VS.                                             §            JUDICIAL DISTRICT
                                                §
GARRETT LINDLEY                                 §     HARRIS COUNTY, TEXAS


                                      ORIGINAL PETITION                          COpy
TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff, Clarence Evans, ("Plaintiff" herein" files this his original

petition l complaining of the following Defendant: Deputy Officer Garrett Lindley, (who was

acting under the color of law in their individual capacities) and would respectfully show as

foHows:

                                 I.      INTRODUCTION AND FACTS


1.      On May 08, 2019, Clarence Evans was unlawfully approached by Defendant Garratt

Lindley while he was watching his children play outside after they returned from his son's

football practice.

2.      Lindley stated the reason that he needed to enter Mr. Evans front yard to his home was to

investigate a call that Evans' dog, Buckshot, was stolen.

3.      Evans quickly made Lindley aware that Buckshot had been with his family since the dog

was a puppy and was never lost or reported stolen, adding that his dog was chipped.

4.       The Evans family even had a custom dog house built for their beloved family dog with a

solar-powered air conditioning unit and camera.
5.        Clarence Evans was detained by Lindley under false pretenses.

6.        Lindley claimed Mr. Evans had a felony warrant out of Louisiana.



                                                  1
       Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 6 of 31




7.       Lindley never produced any warrant for anyone with a felony out of Louisiana.

8.       Mr. Evans did not have a warrant for his arrest on May 8,2019.

9.       Lindley called Mr. Evans by various names.

to.      However, Lindley never called him by his name, Clarence Evans.

I ].     Lindley did not have consent to enter Mr. Evans yard.

12.      Once Lindley continued to aggressively insist that Mr. Evans was someone else, and a

wanted fugitive, Mr. Evans told his kids to go let his wife know what was going.

13.      Mrs. Evans carne out of her horne with her cell phone camera and began to record the

encounter.

14.      The video depicts Mr. Evans and Lindley trying to handcuff Clarence Evans.

15.      When the Lindley informs Me. Evans "Reg" that he has an outstanding warrant in

Louisiana Mr. Evans insists that he's never lived in Louisiana and inquiries on how the cop

could possibly   knO\V   there was an outstanding warrant when the officer '<doesn't even seem to

know my name."

16.      Lindley then asked Mr. Evans for his name and identification.

17.      Mr. Evans refused to provide his name and identification.

18.      Tn the vldeo, his wife can be heard calling out his correct name "Clarence" severa) times.

19.      During the encounter, Mr. Evans was concerned for his safety because LindJey was

nervous and he could feel Lindley shaking, although he was not being threatened with any hann,

as Lindley held on to Mr. Evans detaining him.

20.      Mr. Evans was not free to leave at that point, as Lindley had Mr. Evans in a cornered

position as he held a tight grasp of Mr. Evans.




                                                  2
                 Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 7 of 31




           21.     Lindley claimed Mr. Evans told him his name was Quintin.

           22.     Lindley further tried lure-then force Mr. Evans to his patrol vehicle.




           23.     Following an exchange of words. regarding Mr. Evans identity and this person "Quintin:

           a second deputy reports to the scene.

           24.     Lindley asked the second officer to get his cellpbone. but no documents, or warrant.



0\
.....0
M
  ~

  ~
~
    I
I.Q
Q
N
r--.
0\
I.Q
II>
00
 ;.;
 ~




1
.I::l...

 0
  ~
 0
Q
'"0
 ~
t;:::                                                        3
'f
 ~
u
      Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 8 of 31




25.      Lindley showed the second officer and Evans a photo of the man Lindley accused Evans

of being, Quintin.

26.      At one point in the video, you can hear Lindley say "Quintin letls do this and be done".

27.     Lindley presented Evans with nothing more than the cell phone image, never an actual

warrant or other infonnation to show Mr. Evans anyone was wanted.

28.      The mistaken identity was obvious to Mr. Evans, his wife, and the second deputy.

29.     Upon information and belief, Lindley does not personally know Quintin and has never

met him.

30.      It was further obvious Lindley determined that because to the person in the photograph,

also looked to be African American with the same skin tone, and wore "dreads" as a hairstyle,

like Evans. that Evans was the person he was looking for that day.

31.      Mr. Evans became fearful and defensive, yet remained non·violent, as he continued to

remain on his property.

32.      Still not satisfied that nobody on the scene agreed with him that the man in the

photograph on Lindey's cell phone was not Mr. Evans, Lindley went on to snatch Mr. Evans'

wallet, illegally seizing it, from Mr. Evans and illegally searching the wallet for Mr. Evan's

identification.




                                                  4
      Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 9 of 31




33.     Precinct Four was sent an open records request for the warrant Lindley relied upon to

enter Mr. Evans's property.

34.     There was no documented responsive to the request.

35.     Lindley's actions were plainly incompetent as he did not have an arrest warrant for

anyone but in particular Clarence Evans.

36.     Lindley has been arrested and investigated for constitutional violations in the past

37.     In 2013, he faced felony charges for official oppression, after he was indicted by a grand

jury.

38.     He was accused ofldcking a detained person in the head while he was handcuffed.

39.     A fellow officer felt compelled to report the use of force.

40,     His employment with the Houston Police Department ended through resignation.

41.     Choosing not to face a jury he was acquitted of official oppression after a bench trial.

                                 II.     Jurisdiction and Venue

42.     This court has concurrent jurisdiction to hear claims under 42 USC 1983,42 USC 1988.

Venue is proper because Defendants in this action is a resident of Harris County, Texas. Venue is


                                                  5
      Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 10 of 31




also proper because a substantial part of the events or omissions giving rise to the Plaintiffs'

claims occurred in Harris County.

                                              nl.    PARTIES


A.      Plaintiff

43.     Clarence Evans ("Mr. Evans") is a resident of Harris County, Texas. Mr. Evans is a

resident of Harris County, Texas.

B.      Defendant

44.     Garrett Lindley ("Lindley") is and was at all times relevant to this action duly-appointed

deputy with the Harris County Precinct Four Constable Office. he is a person under 42 U.S.c. §

1983 and at all times relevant to this case as he acted under the color of law. Garrett Lindley is

sued in his individual capacity. Officer may be served with process wherever he may be found.

                                          IV.       Claims For Relief

                                          Count 1: 42 U.S.C. § 1983

32.     The Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

set forth at length herein in this section.

33.     This suit is brought pursuant to 42 U.S.C. § 1983, which is entitled the CivH Rights Act.

The critical language of the Civil Rights Act sets forth, in part:

        "EW!1Y persall who. wider color ofany .~/a'ute, ordinance, regulatioll, clistom, or 1I.'iage,

of allY State or Territory or the District qf Columhia, subjects, or causes 10 be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the deprivation of

any rights. prb1i1eges, or immunities secured by the Con"tiulfion and Imlts, shall be liable to the

party injured in an action at law, suit in equity. or other proper proceeding/or redress. "



                                                     6
      Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 11 of 31




Fourteenth anti Fourth Anrendnrents: Due Process, Unlawful Search, Seizure, and Detention

34.      On May 08, 2019, Garrett Lindley was acting under the color of state law when

unreasonably detained Clarence Evans. without proper reason or authority, without reasonable or

probable cause and with deliberate indifference to the rights of Mr. Evans.

35.      At all times relevant hereto, Plaintiff had an inalienable and fundamental liberty interest

protected by the Constitution.

36.      Mr. Evans had the right to be free from illegal detention.

                                       v. Qualified Immunity
37.      Not later than the point in time at which the Defendant Garrett Lindley had Mr. Evans

securely held in his, he was effectively detained by Garrett Lindley without lawful authority to

do so.

38.      At all times pertinent hereto the law was clearly established that the seizure of a person

without reasonable suspicion to do so is a violation of clearly established law on May 08, 20192

                                        VI.      Jury demand

39.      The Plaintiff demands a trial by jury on all issues triable to a jury.

                                          VII.     Damages

40.      The Plaintiff incorporates by reference all preceding paragraphs of this Complaint as if

set forth at length herein in this section. The PlaintifTrespectfully requests this Court to:

41.      Find that Plaintiff is the prevailing party in this suit at bar and award attorneys' fees

under 42 U.S.C. § 1988, expert fees, and court costs pursuant to state and federal law.

42.      Find that the Defendant is the non-prevailing party.




;; Lee v. Ferraro, 284 F.3d 1188 (11th Cir. 2002),

                                                   7
           Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 12 of 31




     43.       Award actual damages to the Plaintiff for the violations of Mr. Evans's Constitutional

     rights.

     44.       Award prejudgment and post-judgment interest.

     45.       Award pain and suffering damages to the Plaintiff

     46.       Award emotional distress damages to the Plaintiff.

     47.       Award exemplary damages to the Plaintiff. All individuals sued are liable for punitive

     damages as he were deliberately indifferent to Mr. Evans's constitutional rights and he did the

     acts knowingly, such acts, include recklessly detaining Mr. Evans by holding him as he was in

     front of his family. These acts being extreme and outrageous and shocking to the conscious.

                                            IX.     Attorneys' Fees

     48.       After prevailing herein, the Plaintiff is entitled to recover reasonable and necessary

     attorneys' fees and costs to enforce his Constitutional rights under 42 V.S.C §§ 1983 and 1988

     from the Defendant, as the prevailing parties.

                                            X.      Prayer for Relief

     49.       For the reasons set forth herein, the Plaintiff respectfully request that the Defendant

     Garrett Lindley be cited to appear and answer herein, and that the Plaintiff have a final judgment

     against the Defendant for actual damages above the jurisdictional minimum of the Court.
0\
1)   compensatory damages above the jurisdictional minimum of the Court, nominal damages above

     the jurisdictional minimum of the Court. mental anguish, exemplary damages as allowed by law,

     pre-judgment and post-judgment interest, costs of court, attorneys' fees and expenses, and all

     other relief to which the Plaintiff is justly entitled, at law or in equity.




                                                         8
             Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 13 of 31




                                               Respectfully submitted.
                                                By:/slll.A. Lmis
                                               The Lewis Law Group
                                               U.A. Lewis
                                               SBN: 24076511
                                               FBN: 1645666
                                               P.O. Box 27353
                                               Houston, TX 77227
                                               Phone: (713) 570-6555
                                               Fax: (713) 581-1017
                                               MyAttorneyAtLaw@gmail.com

                                               lsi Andre Evans
                                                Andre Evans

                                                Attorneys for the Plaintiff




....c;-..0
c;-..
   IU

p.,
   ~
     ,
\0
0
N
t'­
c;-..
\0
tn
QO
  ;.;
15
~...
  ~
  IU


 ~
 0
Cl
~
 IU
to                                             9
'iu
                   Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 14 of 31
                    ."'...............
                    ••     LI.Aa-·
             .-.,-"    f
           .. ~o ........  ,. '""""'"9'.  .......
              I ..
        IiI A.;U····
         • .:;j~.
       · 0:.
                                  .....t.   r.....
                                        • ~Q\
                                                  ·.
                                             .~ ....
       :                                        % ..:
       :():
        :~:
                                             :
                                             :~:
                                                 .... :
        ~Cl\                             . . . .:
        ~      ~......                 .* ~         t
         •.•         .......       ....~ l
            ....~~6          .........       ....
                •"-. "'f/ i f ' (be.   " •••
                    11-. •••••••••••••••••



    I, Marilyn Burgess, District Clerk of Harris
    County, Texas certify that this is a true and
    correct copy of the original record filed and or
    recorded in my office, electronically or hard
    copy, as it appears on this date.
    Witness my official hand and seal of office
    this June 17. 2019


     Certified Document Number:                           85697206 Total Paies; 9




     Marilyn Burgess, DISTRICT CLERK
     ~SCOUNTY,TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
 OCT
Case                       "l
     4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 15 of 31




                      :    "J    ,




                                .'.

                 ,:




                                                            :   .
                           I    ,~<     'v:!
                          ,-r~~"~'      "t.'.       :   ~




~,       !.




     '';;'   "                        ,":




                                            "   ,




                                                '-',.,              I,   ,   ,
Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 16 of 31




             DEFENDANT'S EXHIBIT B
      A COPY OF DEFENDANT'S ORIGINAL ANSWER, PLEA

       OF JURISDICTION AND AFFIRMATIVE DEFENSES
             Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 17 of 31




                                            NO. 2019-40447

CLARENCE EVANS                                       §    IN THE DISTRICT COURT
Plaintiff,                                           §
                                                     §
V.                                                   §    295TH JUDICIAL DISTRICT
                                                     §
GARRETT LINDLEY                                      §
Defendant.                                           §    OF HARRIS COUNTY, TEXAS

      DEFENDANT'S ORIGINAL ANSWER, PLEA TO THE JURISDICTION AND
                        AFFIRMATIVE DEFENSES

        NOW COMES, GARRETT LINDLEY, named "Defendant" in the above-entitled and

numbered cause, and subject to the Court's ruling on Defendant's Plea to Jurisdiction, files this

Original Answer, Plea to the Jurisdiction and Affirmative Defenses, and shows the Court:

                          PARTY IDENTIFICATION INFORMATION

        The last three numbers of GARRETT LINDLEY's driver's license number are 248.

GARRETT LINDLEY's last three numbers of his Social Security number are 129.

                                     PLEA TO JURISDICTION

        1.      Defendant claims this Honorable Court is without authority to determine the

subject in controversy because Plaintiff's Petition presents no justiciable issue to this Court.

                a.       The Plaintiff has raised and pled matters which have proper jurisdiction in

        Federal Court as they involve matters which occurred when Defendant was acting under

        color oflaw as a Texas Peace Officer.

                                         GENERAL DENIAL

        2.      Defendant denies each and every allegation of Plaintiff's Original Petition, and

demands strict proof thereof as required by the Texas Rules of Civil Procedure.




Pg.1: Cause No. 2019-40447; Evans v. Lindley
Defendant's Original Answer, Plea to Jurisdiction and Affirmative Defenses
               Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 18 of 31




                                     AFFIRMATIVE DEFENSES

          3.      Defendant claims Plaintiffs suit is barred by immunity. Defendant is a full time

police officer employed by the Harris County Constable Deputy, Precinct Four. On the day of

the incident Defendant identified himself as a police officer while wearing a Harris County

Constable Deputy's uniform and driving a marked patrol car,

                                                 PRAYER

          Defendant prays the Court, subject to the Court's ruling on Defendant's challenge to

Jurisdiction, will dismiss the Plaintiffs Petition order Plaintiff to replead and after notice and

hearing or trial, enters judgment in favor of Defendant, awards Defendant the costs of court,

attorney's fees, and such other and further relief as Defendant may be entitled to in law or in

equity,


                                                  Respectfully submitted,



                                                  By: ____~L_         _ _~~~~_ _ _ _ _ _ _ _ _ __ _


                                                         R. BURTON "BURT" SPRINGER
                                                        Texas Bar No. 18966900
                                                        Email: LEGALTEAM@copsweb.org
                                                        3605 Katy Freeway, Suite 103
                                                        Houston, TX 77007
                                                        TeL (713) 227-2677
                                                        Fax. (713) 802-0517
                                                        Attorney for Defendant
                                                        GARRETT LINDLEY




Pg.2: Cause No. 2019-40447; Evans v. Lindley
Defendant's Original Answer, Plea to Jurisdiction and Affirmative Defenses
        Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 19 of 31




                                   CERTIFICATE OF SERVICE

        I certify that on September 23,2019 a true and correct copy of Defendant's Answer, Plea

to Jurisdiction and Affinnative Defenses were served by fax on U. A. LEWIS at (713) 581-1017

and electronic mail.




                                                  R. BURTON "BURT" SPRINGER




Pg.3: Cause No. 2019-40447; Evans v. Lindley
Defendant's Original Answer, Plea to Jurisdiction and Affirmative Defenses
             Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 20 of 31




                                              NO. 2019-40447

CLARENCE EVANS                                        §   IN THE DISTRICT COURT
Plaintiff,                                            §
                                                      §
V.                                                    §   295TH JUDICIAL DISTRICT
                                                      §
GARRETT LINDLEY                                       §
Defendant.                                            §   OF HARRIS COUNTY, TEXAS

                                   ORDER SUSTAINING
                            DEFENDANT'S PLEA TO JURISDICTION

        On _ _ _ _ _ _ _ _ _, the Court heard the Defendant's Plea to Jurisdiction. After

due consideration of the pleadings, the Response, the arguments of counsel and the evidence

submitted at the hearing, this Court is of the opinion that such Plea is due to be SUSTAINED.

        IT IS THEREFORE ORDERED that Defendant's Plea to Jurisdiction is SUSTAINED

and this cause is hereby DISMISSED WITHOUT PREJUDICE.

        Signed on: _ _ _ _ _ __




                                                    JUDGE PRESIDING




Pg. 1: Cause No. 2019-40447; Evans v. Lindley
Defendant's Order Sustaining Plea to Jurisdiction
             Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 21 of 31




                                          NO. 2019-40447

CLARENCE EVANS                                   §   IN THE DISTRICT COURT
Plaintiff,                                       §
                                                 §
V.                                               §   295TH JUDICIAL DISTRICT
                                                 §
GARRETT LINDLEY                                  §
Defendant.                                       §   OF HARRIS COUNTY, TEXAS

                             ORDER SETTING HEARING FOR
                          DEFENDANT'S PLEA TO JURISDICTION

        The above and foregoing Defendant's Plea to Jurisdiction, having been presented and

duly considered, the court is of the opinion that a hearing on same is necessary.

        IT IS THEREFORE ORDERED that said hearing is set on __________

at ___________, in the 295th Judicial District Court of Harris County, Texas.

        SIGNED on
                     ------------------,2019.


                                               JUDGE PRESIDING




Pg.l: Cause No. 2019-40447; Evans v. Lindley
Defendant's Order Setting Hearing
                          Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 22 of 31

                                             C.O.P.S. LOCAL 911
                                   Coalition Of Police & Sheriffs, Inc., I.U.P.A., AFL-CIO
                                             Police-Lawyer Utilization Service
                                                    www.copsweb.org


R. Burton "Burt" Springer                            September 24, 2019                                                  Chris Downey
General Counsel                                                                                                              Attorney at Law
                                                                                                         State Board Certified, Criminal Law

Denise Strybos                                                                                                        Carson Joachim
Administrator and Paralegal                                                                                                 Attorney at Law




             Sent via Electronic Mall and
             Fax (713) 581-1017
             U. A. Lewis
             P.O. Box 27353
             Houston, TX 77227

             Attorney for Plaintiff
             Clarence Evans

                                                                                                    th
             Re:    Cause No. 2019-40447; Clarence Evans v. Garrett lindley, In the 295 Court of Harris
             County, Texas

             Dear Counselor:
             Please find attached a copy of Defendant, GARREn LINDLEY'S Original Answer, Plea to
             Jurisdiction and Affirmative Defenses.

             Feel free to contact me at (713) 227-COPS or Email to LEGALTEAM@copsweb,orgat any time.

                                                                    Respectfully,
                                                                    R. BURTON "BURT".;u-.........
                                                                                                ~'

                                                                    Attorney at Law




                                                                   BURT SPRINGER
                                                                   General Counsel
                                                                   Coalition Of Police & Sheriff's Inc.
                                                                   C.O.P.S. LOCAL 911
                                                                   Email LEGALTEAM@aol.com
                                                                   www.copsweb.org
                                                                   ATIORNEY FOR GARRETI LINDLEY




                                        3605 Katy Freeway, Suite 103, Houston, Texas 77007
                                (713) 227-COPS (2677)· Fax (713) 802-0517· Legal (713) 802-1893
                          Union Email: ADMIN@copsweb.org· Legal Dept Email: LEGALTEAM@copsweb.org
      Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 23 of 31


3605 Katy Freeway, Suite 103
Houston, Texas 77007
Office (713) 227-COPS
Fax (713) 802-0517
Email: LEGALTEAM@cops\Neb.org
www.copsweb.org
Denise Strybos, Legal Assistant




To: U. A Lewis                                                From: R. Burton "Burt" Springer


Fax: 713.581.1017                                            Fax: 713.802.0517

o Urgent       x For Review         o Signature needed        0 Please Reply        0 Calendaring


• Comments: The contents of the attached documents contains confidential legal information that are
solely intended for the above named recipient. If this fax arrives at a location not affiliated or relevant
to the named recipient or subject matter, please notify the office of R. Burton "Burt" Springer at (713)
227-2677

Re: CAUSE NO. 2019-40447; Clarence Evans v. Gal'l'9tt Lindley


Attachment(s): ORIGINAL ANSWER, PLEA TO JURISDICTION AND AFFIRMATIVE DEFENSES


And ORDERS FOR HEARING AND DISMISSAL


Page: 7
                     Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 24 of 31
NF-7720                                                                                   EPSON
                                                                                          exceeD YOUR VISION


                                                                                  PAGE.            001/001
 Fax Last Transmission                                                            Sep.24.2019      12:32 PM I



Name       COPS / BURT SPRINGER
Fax        7138020517


Receipt No. Date      Time      Type         ID                 Duration Pa.ges      Result
0322        Sep.24    12:09PM   Send         7135811017         01:36    007/007     OK
Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 25 of 31




             DEFENDANT'S EXHIBIT C
  A COPY OF DEFENDANT'S NOTICE TO PLAINTIFF OF FILING

       NOTICE OF REMOVAL IN CAUSE NO. 2019-40447
             Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 26 of 31




                                       NO. 2019-40447

CLARENCE EVANS                                 §   IN THE DISTRICT COURT
Plaintiff,                                     §
                                               §
V.                                             §   295TH JUDICIAL DISTRICT
                                               §
GARRETT LINDLEY                                §
Defendant.                                     §   OF HARRIS COUNTY, TEXAS

               DEFENDANT'S NOTICE OF FILING NOTICE OF REMOVAL

TO:     U. A. LEWIS
        Attorney at Law
        P.O. Box 27353
        Houston, Texas 77227

        Please take notice that on September 25,2019, GARRETT LINDLEY, Defendant in the

above-entitled action, filed Notice of Removal, copies of which are attached hereto, of the

above-entitled action to the United States District Court for the Southern District of Texas,

Houston Division.

        You are also advised that Defendant, on filing such Notice of Removal in the office of

the Clerk of the United States District Court for the Southern District of Texas, Houston

Division, also filed copies thereof with the Clerk of the 295th District Court of Harris County,

Texas to effect removal pursuant to 28 U.S.C. §1446(d).

Dated: September 25,2019
          Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 27 of 31




                                          By: __L-~_ _ _ _~=

                                                   Attorney-in-Charge
                                                   Texas Bar No. 18966900
                                                   Southern District Bar No: 22892
                                                   E-Mail: Burtl120@aol.com
                                                   3605 Katy Freeway, Suite 103
                                                   Houston, TX 77007
                                                   Tel. (713) 227-2677
                                                   Fax. (713) 802-0517
                                                   Attorney for Defendant
                                                   GARRETT LINDLEY




                              CERTIFICATE OF SERVICE

        I certify that on September 25, 2019 a true and correct copy of Defendant1s Notice of
Removal was served by fax on U. A. LEWIS at (713) 581-1017 and U.S. Postal Service via
Certified Mail, Return Receipt Requested to P.O. Box 27353,          TX 77227.



                                          R.
                                          Attorney for Defendant




                                               2
          Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 28 of 31




                                        AFFIDAVIT

STATE OF TEXAS                      §
                                    §
COUNTY OF HARRIS                    §

        I, R. BURTON "BURT" SPRINGER, being first duly sworn, depose and say that I served
the foregoing Notice and a copy of the Notice of Removal therein mentioned on U. A. LEWIS,
attorney of record for Plaintiff, CLARENCE EVANS, in Cause No. 2019-40447, flIed in the
295th District Court of Harris County, Texas by fax and U.S. Postal Service via Certified Mail,
Return Receipt Requested to P.O. Box 27353, Houston, TX 77227 on September 25,2019.

                                              ~~.~~..............
                                           R. BURTON "BURT" SPRINGER
                                           Attorney for Defendant
                                           GARRETT LINDLEY



       SUBSCRIBED AND SWORN TO BEFORE ME on September 25,2019, by R. Burton
"Burt" Springer.




                                              1
                         Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 29 of 31

                                             C.O.P.S. LOCAL 911
                                   Coalition Of Police & Sheriffs, Inc., I.U.P.A., AFL-CIO
                                             Police-Lawyer Utilization Service
                                                     www.copsweb.org


R. Burton "Burt" Springer                            September 25,2019                                                 Chris Downey
General Counsel                                                                                                            Attorney at Law
                                                                                                       State Board Certified, Criminal Law

Denise Strybos
Administrator and Paralegal




             U. A. lewis, ESQ.                              SENT VIA FAX (713) 581-1017 and
             P.O. Box 27353                                 U.S. Mail, Certified Return Reciept Reg
             Houston, TX 77227                              Tracking No. 70051820000653252815

                                                                                                  th
             Re:    Cause No. 2019-40447; Clarence Ellans      II.   Garrett Lindley, In the 295 Court of Harris
             County, Texas

             Dear Mr. lewis:
             Please find attached a copy of Defendant's NOTICE OF REMOVAL to Federal Court.

             Feel free to contact me at (713) 227-COPS or Email to LEGALTEAM@copsweb.org at any time.

                                                                      Respectfully,

                                                                      R. BURTON "BURT" SPRINGER
                                                                      Attorney at Law




                                                                      BURT SPRINGER
                                                                      General Counsel
                                                                      Coalition Of Police & Sheriff's Inc.
                                                                      C.O.P.S. LOCAL 911
                                                                      SBN 18966900, Federal 22892
                                                                      Email Burt1120@aol.com or
                                                                      LEGALTEAM@aol.com
                                                                      www.copsweb.org
                                                                      AnORNEY FOR GARREn LINDLEY

             RBSjds
             Attachment(s)
             Cc: Defendant




                                        3605 Katy Freeway, Suite 103, Houston, Texas 77007
                                (713) 227-COPS (2677). Fax (713) 802-0517· Legal (713) 802-1893
                          Union Email: ADMIN@copsweb.org· Legal Dept Email: LEGALTEAM@copsweb.org
     Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 30 of 31

3605 Katy Freeway. Suite 103
Houston, Texas 77007
Office (713) 227-COPS
Fax (713) 802-0517
Denise Strybos, Legal Assistant




DATE: September 25, 2019                                                            PAGES 36




TO: U.A. LEWIS                                                FROM: BURT SPRINGER


FAX: 713.581.1017                                            FAX: 713.802.0517


X Urgent         X For Review       o Signatuni needed        0 Please Reply        0 Calendaring


• Comments: The contents of the attached documents contains confidential legal information that are
solely intended for the above named recipient. If this fax arrives at a location not affiliated or relevant
to the named recipient or subject matter, please notify the office of R. Burton "Burt" Springer at (713)
802-1893.

Re: Cause No. 2019-40447; Clarence Evans v. Garrett Lindley, In the 295th Court of Harris County, TX

Attachment(s):


NOTICE OF REMOVAL WITH ATIACHMENTS


NOTICE TO PLAINTIFF OF FILING NOTICE OF REMOVAL WITH ATIACHMENTS
                   Case 4:19-cv-03627 Document 1 Filed on 09/25/19 in TXSD Page 31 of 31

WF-7720                                                                                EPSON
                                                                                       EXCEED YOUR VISION


                                                                               PAGE.            001/001
 Fax Last Transmission                                                         Sep.25.2019      12:57 PM



Name       COPS / BORT SPRINGER
Fax        7138020517


Receipt No. Date     Time      Type        ID               Duration   Pages      Result
              -----­                                     ._-­
0398        Sep.25   12:49PM   Send        7135811017          07:16   036/036    OK
